[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT                       FILED
                                                               U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                    JULY 23, 2002
                                    No. 01-11998                   THOMAS K. KAHN
                                                                        CLERK


ANDREW J. WAGNER,

                                        Plaintiff-Appellant,
      versus
DAEWOO HEAVY INDUSTRIES AMERICA CORPORATION,
JACK MOSLER, GEORGE VALENCIA,
DAVID O'DELL, DONALD ADAMS, et al.,
                                        Defendants-Appellees.
                                --------------------------
                  Appeal from the United States District Court for the
                            Northern District of Georgia
                                --------------------------
               (Opinion April 23, 2002, 289 F.3d 1268, 11th Cir. 2002)
                                    (July 23, 2002)

Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON,
Circuit Judges.*


BY THE COURT:

               A member of this court in active service having requested a poll on

whether this case should be reheard by the Court sitting en banc, and a majority of
the judges in this court in active service having voted in favor of granting a

rehearing en banc,
              IT IS ORDERED that the above cause shall be reheard by this

court en banc. The previous panel's opinion is hereby VACATED.
____________________
*Senior U. S. Circuit Judge Emmett R. Cox has elected not to participate in further proceedings
in this matter pursuant to 28 U.S.C. § 46(c).